Citation Nr: 1423901	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision problems, claimed secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for kidney disease, claimed secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed due to Agent Orange herbicide exposure or, in the alternative, secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.

5.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 (kidney disease) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran claims his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities are worse than currently.  He further claims additional complications of his diabetes, to include vision problems, kidney disease, and peripheral neuropathy of the bilateral upper extremities.  Due to his service in Vietnam, he indicates in the alternative that his peripheral neuropathies of the bilateral upper extremities are directly related to in-service Agent Orange herbicide exposure.  

At the outset, the Board notes that it appears the file is incomplete.  Typically, an appeal consists of both a paper file and any electronic records uploaded to the electronic file known as Virtual VA and/ VBMS.  Upon inspecting the Virtual file, the Board notes the Veteran was issued a rating decision dated June 2013 addressing other claims.  The rating decision lists evidence, to include a September 2012 medical record from a private physician, VA outpatient treatment records from March 2008 to March 2013, and May 2013 VA examinations addressing the Veteran's general medical condition, diabetes mellitus specifically, and peripheral neuropathy specifically. 

None of the evidence listed is currently in the claims file, to include the electronic record, and all of it is relevant to the appeals at issue based on the description in the rating decision.  It does not appear this evidence was ever considered by the agency of original jurisdiction (AOJ) in relation to these issues on appeal as the last Statement of the Case relevant to these issues is dated in 2010.  It is also noteworthy that the electronic file has no indication that these files are "pending scanning" or otherwise in the process of being uploaded.  The Board cannot move forward with adjudication on an incomplete file.  Thus, a remand is necessary to ensure the file is complete and has first been considered by the AOJ.

Aside from the missing evidence, the Board notes the file as-is merely contains VA diabetes and neurological examinations from 2008, six years ago.  There are substantial treatment records since that date to indicate the Veteran's diabetes and peripheral neuropathy has worsened since those examinations.  It is also unclear whether the complications from the Veteran's diabetes now include vision problems, upper extremity problems, or kidney disease.  For these reasons, new VA examinations are necessary.

The June 2013 rating decision uploaded on VBMS indicates the Veteran was denied, among other things, entitlement to a total disability rating based on individual unemployability (TDIU). Typically, TDIU is considered part and parcel with increased rating claims where the Veteran claims his disabilities affect his ability to obtain substantial and gainful employment.  The VA must take this opportunity to clarify with the Veteran whether he wishes TDIU to be considered as part of his current appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ask the Veteran to clarify whether he is claiming entitlement to a total disability rating based on individual unemployment due to his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  The RO must respond appropriately to any clarification received from the Veteran.

2. The RO must ensure the file is complete by associating with the paper claims file or electronic file all records since 2008, to include VA outpatient treatment records, VA examinations, and private medical opinions.  By way of reference, the Board specifically notes evidence itemized on a June 2013 unrelated rating decision that is not currently of record, to include a private medical record dated September 2012, VA examinations dated May 2013, and VA outpatient treatment records from March 2008 to March 2013.

3. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any current VA outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if any records are not available.   All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4. After all records are obtained to the extent available, the Veteran must be afforded VA examinations to determine whether he has peripheral neuropathy of the bilateral upper extremities, kidney disease, or vision loss related to his military service, to include Agent Orange exposure, or to a service-connected disorder, to include diabetes mellitus, type II.  The claims file must be made available to the examiners in conjunction with the examinations

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record and with consideration of the Veteran's statements, opinions as to the following must be provided:

(i) Whether the Veteran has current diagnoses of peripheral neuropathy of the bilateral upper extremities, kidney disease, or vision loss.
If so, then:

(ii) Whether any degree of the Veteran's peripheral neuropathy of the bilateral upper extremities, kidney disease, or vision loss was incurred in service or otherwise due to his military service, to include Agent Orange herbicide exposure; or

(iii) Whether any degree of the Veteran's peripheral neuropathy of the bilateral upper extremities, kidney disease, or vision loss is proximately due to or aggravated by a service-connected disorder, to include his service-connected diabetes mellitus, type II.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  

5. The Veteran must be afforded appropriate examinations to determine the current severity of his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities. The claims file must be made available to the examiners in conjunction with the examinations.  All indicated testing must be conducted.  
A complete rationale for all opinions must be provided.  

6. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

